Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 1 of 22 PageID #: 129



                         UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,

                          Plaintiff,                     Civil Action No. 1:19-CV-01548-LPS

                v.

SABRE CORPORATION,
SABRE GLBL INC.,
FARELOGIX INC., and
SANDLER CAPITAL PARTNERS V, L.P.,

                          Defendants.



                             STIPULATED PROTECTIVE ORDER

        In the interests of (i) ensuring efficient and prompt resolution of this Action; (ii)

facilitating discovery by the Parties litigating this Action; and (iii) protecting confidential

information from improper disclosure or use, the Parties stipulate to the provisions set forth

below. The Court, upon good cause shown and pursuant to Fed. R. Civ. P. 26(c)(1), ORDERS

as follows:

A.      Definitions

        1. As used herein:

                (a) “Action” means the above-captioned action pending in this Court, including

any related discovery, pretrial, trial, post-trial, or appellate proceedings.

                (b) “Competitive Decisionmaking” means making or influencing important

decisions regarding a firm’s business operations, including development or implementation of



                                                  1
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 2 of 22 PageID #: 130



competitive strategies, business plans, and third-party negotiations, but does not include the

rendering of legal advice as to litigation issues related to such decisions.

               (c) “Confidential Information” means any In-House Confidential Information

that the person claiming confidentiality reasonably and in good faith believes would place that

person at risk of suffering a significant competitive or commercial disadvantage if it were

disseminated to someone involved in Competitive Decisionmaking at a competitor or a firm

with which the person claiming confidentiality transacts business. By way of example, and not

limitation, Confidential Information includes: the negotiations, terms, and course of

performance of legal agreements; pricing information; financial information, including sales

and profits; the content of and strategy related to current and past business dealings; customer

lists and information; intellectual property; proprietary product information, data, and software

or systems; strategic planning information; and board materials and presentations. Confidential

Information also includes any information related to an active Government investigation other

than the Investigation into the transaction at issue in this action, or where the disclosure of

information or material would compromise law enforcement objectives.

               (d) “Disclosed” means shown, divulged, revealed, produced, described,

transmitted or otherwise communicated, in whole or in part.

               (e) “Document” means any document or electronically stored information, as the

term is used in Fed. R. Civ. P. 34(a).

                (f) “In-House Confidential Information” means any trade secret or other

confidential research, development, or commercial information, as such terms are used in Fed.




                                                 2
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 3 of 22 PageID #: 131



R. Civ. P. 26(c)(1)(G), or any document, transcript, or other material containing such

information that has not been published or otherwise made publicly available.

                (g) “In-House Counsel” means the following person as listed herein:

                (i) Jane Ann Neiswender for Defendants Sabre Corporation and Sabre GLBL

Inc.

Defendants represent that the above-named counsel does not have a non-legal business role, is

not engaged in Competitive Decisionmaking, and primarily focuses on litigation management.

Before receiving access to In-House Confidential Information, the above-named counsel must (i)

file an affidavit or declaration certifying that she does not participate in Competitive

Decisionmaking for her employer and agreeing that she will not participate in negotiations of

commercial agreements between her employer and any Protected Person during the pendency of

this Action (including appeals) and for six months thereafter, and (ii) have signed the Agreement

Concerning Confidentiality in Appendix A of this Order. In the event that the identified in-house

counsel acquires a non-legal business role, she shall no longer have access to any In-House

Confidential Information.

                (h) “Including” means including, but not limited to.

                (i) “Investigation” means the pre-complaint inquiry into the transaction at issue

in this Action by the U.S. Department of Justice.

                (j) “Investigation Materials” means non-privileged documents, testimony or

other materials that (i) any non-Party provided to any Party, either voluntarily or under

compulsory process, relating to the Investigation; (ii) constitute any communication between

any Party and any non-Party relating to the Investigation; (iii) any Party provided to any other


                                                  3
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 4 of 22 PageID #: 132



Party relating to the Investigation; or (iv) are otherwise exchanged between the Parties as

“Investigation Materials” pursuant to the Court’s Scheduling Order (as that term is defined

therein).

               (k) “Litigation Materials” means non-privileged documents, testimony, or other

materials that (i) any non-Party provides to any Party, either voluntarily or under compulsory

process, in connection with and during the pendency of this Action; (ii) constitute any

communication between any Party and any non-Party in connection with and during the

pendency of this Action; (iii) any Party provides to any other Party in connection with and

during the pendency of this Action.

               (l) “Outside Counsel of Record” means the firm(s) of attorneys representing a

Defendant in this Action.

               (m) “Party” means the United States or any Defendant in this Action. “Parties”

means collectively Plaintiff and Defendants in this Action.

               (n) “Person” means any natural person, corporate entity, partnership,

association, joint venture, governmental entity, trust, or business entity.

               (o) “Protected Person” means any Person (including a Party) that has provided

Investigation Materials or that provides Litigation Materials.

B.      Designation of Confidential or In-House Confidential Information

        2. Within three business days of the Court’s entry of and the docketing on CM/ECF of

this Order, each Party shall send by email, facsimile, or overnight delivery a copy of this Order

to each non-Party Protected Person (or, if represented by counsel, the non-Party Protected

Person’s counsel) that provided Investigation Materials to that Party.


                                                 4
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 5 of 22 PageID #: 133



         3. If a non-Party Protected Person determines that this Order does not adequately

protect its Confidential or In-House Confidential Information, it may, within eight business days

after receipt of a copy of this Order, and after meeting and conferring with the Parties, seek

additional protection from the Court for its Confidential or In-House Confidential Information.

If a non-Party Protected Person files such a motion, the Investigation or Litigation Materials for

which additional protection has been sought will not be provided to any other Person until the

Protected Party and the Parties have agreed or the Court has ruled on the Protected Person’s

motion.

         4. A Protected Person may designate as “Confidential” or “In-House Confidential

Information” any Investigation Materials, Litigation Materials, or other documents, information,

or transcripts of testimony to the extent such information constitutes Confidential or In-House

Confidential Information as defined in paragraph 1(c) or 1(f). Such designations constitute a

representation to the Court that such Protected Person (and counsel, if any) believes, in good

faith, that the information so designated constitutes Confidential or In-House Confidential

Information.

         5. DESIGNATION OF INVESTIGATION MATERIALS. Investigation Materials

submitted by a Protected Person, and any other materials that are entitled to confidentiality

under the Antitrust Civil Process Act, 15 U.S.C. § 1313(c)(3), the Hart-Scott-Rodino Antitrust

Improvements Act, 15 U.S.C. § 18a(h), and any information taken from any portion of such

material will be treated in the first instance as Confidential under this Order. The

confidentiality of such materials may later be challenged under the provisions of section C

below.


                                                5
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 6 of 22 PageID #: 134



       6. DESIGNATION OF LITIGATION MATERIALS. The following procedures govern

the process for Protected Persons to designate as “Confidential” or “In-House Confidential” any

information that they disclose in this Action after this Order is entered, including but not limited

to information in response to requests under Fed. R. Civ. P. 30, 31, 33, 36 and 45, and

documents disclosed in response to Fed. R. Civ. P. 33(d), 34(b)(2) and (c), or 45:

               (a) Testimony. All transcripts of depositions taken in this Action after entry of

this Order will be treated as Confidential in their entirety for 21 days after the date when a

complete and final copy of the transcript has been made available to the deponent (or the

deponent’s counsel, if applicable). Within five business days of receipt of the final transcript,

the Party who noticed the deposition shall provide the final transcript to the deponent (or the

deponent’s counsel, if applicable). Within 21 days following receipt of the final transcript, the

deponent may designate as “Confidential” or “In-House Confidential” any portion of the

deposition transcript, by page(s) and line(s), and any deposition exhibits provided by the

deponent or the deponent’s employer. To be effective, such designations must be provided in

writing to Plaintiff’s and Defendants’ counsel listed in subparagraph 6(f). Any portion of the

transcript or exhibits not so designated pursuant to this subparagraph 6(a) shall not be treated as

Confidential or In-House Confidential Information, despite any prior designation of

“Confidential” or “In-House Confidential.”

       When a Party is entitled under this Order to question a deponent about a document or

information that has been designated by a different Protected Person as “Confidential” or “In-

House Confidential”, the Party that asked such questions shall designate as confidential the

portion of the transcript relating to such confidential document or information.


                                                 6
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 7 of 22 PageID #: 135



               (b) Documents. A Protected Person who designates as “Confidential” or “In-

House Confidential” any document that it produced in this Action must stamp or otherwise

mark each page containing such information with the designation “Confidential” or “In-House

Confidential” in a manner that will not interfere with legibility or audibility. If the entire

document is not Confidential or In-House Confidential Information, the Protected Person shall

stamp or label only those pages that contain Confidential or In-House Confidential Information.

               (c) Electronic Documents and Data. Where a Protected Person produces

electronic files and documents in native electronic format, such electronic files and documents

shall be designated by the Protected Person for protection under this Order by appending to the

file names or designators’ information indicating whether the file contains Confidential or In-

House Confidential Information, or by any other reasonable method for appropriately

designating such information produced in electronic format, including by making such

designations in reasonably accessible metadata associated with the files. Where Confidential or

In-House Confidential Information is produced in electronic format on a disk or other medium

that contains exclusively Confidential or In-House Confidential Information, the “Confidential”

or “In-House Confidential” designation may be placed on the disk or other medium. If the

electronic format contains both Confidential and In-House Confidential Information, then the

Protected Person shall designate the specific files and documents as appropriate and clearly

indicate that the electronic format contains both Confidential and In-House Confidential

material. When electronic files or documents in native form are printed for use at deposition, in

a court proceeding, or for provision in printed form to any person described in subparagraph

11(g), the Party printing the electronic files or documents shall affix a legend to the first page of


                                                 7
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 8 of 22 PageID #: 136



the printed document and include the production number and designation associated with the

native file.

               (d) Each Defendant represents that any materials that the Defendant previously

provided to the U.S. Department of Justice during the Investigation that the Defendant

designated as Confidential Information, including but not limited to testimony, documents, and

electronic documents and data, constitutes Confidential Information, as defined in subparagraph

1(c) of this Order, and the Defendant hereby designates it as such.

               (e) Whenever discovery is sought from a non-Party in this Action, a copy of this

Order shall accompany the discovery request or subpoena. Non-Parties may designate materials

as “Confidential” or “In-House Confidential” pursuant to the procedures in this paragraph.

               (f) Individuals for Plaintiff and Defendants to be notified are as follows:

                      For Plaintiff United States:

                              Vittorio E. Cottafavi
                              Jonathan Silberman
                              Diamond Trinh
                              U.S. Department of Justice
                              450 Fifth Street NW, Suite 8602
                              Washington, DC 20530
                              vittorio.cottafavi@usdoj.gov
                              jonathan.silberman@usdoj.gov
                              diamond.trinh@usdoj.gov

                     For Defendants Sabre Corp. and Sabre GLBL, Inc.,:

                             Steven C. Sunshine
                             Tara L. Reinhart
                             Joseph O. Larkin
                             Skadden Arps Meagher Slate & Flom LLP
                             1440 New York Avenue, NW
                             Washington, DC 20005
                             Steve.Sunshine@skadden.com
                             Tara.Reinhart@skadden.com

                                                8
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 9 of 22 PageID #: 137



                              Joseph.Larkin@skadden.com

                      For Defendants Farelogix Inc. and Sandler Capital Partners V, L.P.,:

                              Kenneth A. Gallo
                              Joseph J. Bial
                              Daniel J. Howley
                              Paul, Weiss, Rifkind, Wharton & Garrison LLP
                              2001 K Street, NW
                              Washington, DC 20006-1047
                              kgallo@paulweiss.com
                              jbial@paulweiss.com
                              dhowley@paulweiss.com

       7. Any production of documents or testimony not designated as “Confidential” or “In-

House Confidential” will not be deemed a waiver of any future claim of confidentiality

concerning such information if it is later designated as “Confidential” or “In-House

Confidential.” If at any time prior to the trial of this Action, a Protected Person realizes that it

should have designated as “Confidential” or “In-House Confidential” any Litigation Materials

that Person previously produced during discovery in this Action, it may so designate such

documents, testimony, or other materials by notifying the Parties in writing. The Parties shall

thereafter treat the Litigation Materials pursuant to the Protected Person’s new designation

under the terms of this Order. No prior disclosure of newly designated “Confidential” or “In-

House Confidential Information” shall violate this Order.

       8. In the event of a disclosure of any Confidential or In-House Confidential Information

to any person(s) not authorized to receive such disclosure under this Order, the Party

responsible for having made such disclosure shall promptly notify the Protected Person whose

material has been disclosed and provide to such Protected Person all known relevant

information concerning the nature and circumstances of the disclosure. The disclosing Party


                                                  9
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 10 of 22 PageID #: 138



shall also promptly take all reasonable measures to retrieve the improperly disclosed material

and to ensure that no further or greater unauthorized disclosure and/or use thereof is made.

Unauthorized or inadvertent disclosure shall not change the confidential status of any disclosed

material or waive the right to maintain the disclosed material as containing Confidential or In-

House Confidential Information.

        9. This Order shall not preclude or prejudice any Person from objecting to the

production of documents or other materials under the rules that otherwise apply to discovery of

information.

C.      Challenges to Confidentiality Designation

       10. Any Party who objects to any designation of confidentiality may at any time before

the trial of this Action provide a written notice to the Protected Person who made such

designation and all Parties stating with particularity the grounds for the objection. All materials

objected to shall continue to be treated as Confidential or In-House Confidential Information

pending resolution of the dispute. If the objecting Party and the Protected Person cannot reach

agreement on the objection, the Protected Person may address the dispute to this Court by filing

a motion in accordance with District of Delaware Local Rule 7.1.2 within five business days of

the Party’s written notice. The Protected Person bears the burden of persuading the Court that

the material is Confidential or In-House Confidential Information within the definitions set forth

in paragraphs 1(c) or 1(e). The designated information shall be treated in accordance with its

“Confidential” or “In-House Confidential Information” designation under this Order until the

Court rules on the designating Protected Person’s timely filed motion. If the Protected Person

fails to timely move the Court in accordance with this paragraph, or if the Court finds the


                                                 10
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 11 of 22 PageID #: 139



designation of “Confidential” or “In-House Confidential Information” to have been

inappropriate, the challenged designation shall be considered rescinded. If a “Confidential”

designation is rescinded, then the information shall be treated as In-House Confidential unless

the Court orders otherwise. If an In-House Confidential designation is rescinded, then the Parties

shall not be required to treat the information as In-House Confidential Information under this

Order. This Order shall not preclude or prejudice either the Protected Person or the objecting

Party from arguing for or against any designation, establish any presumption that a particular

designation is valid, or alter the burden of proof that would otherwise apply in a dispute over

discovery or disclosure of information.

D.     Disclosure of Confidential or In-House Confidential Information

        11. Confidential Information may be disclosed only to the following persons:

                (a) the Court and all persons assisting the Court in this Action, including law

clerks, court reporters, and stenographic or clerical personnel;

                (b) counsel for the Plaintiff and its attorneys, paralegals and other professional

personnel (including support and IT staff), and agents or independent contractors retained by the

Plaintiff to assist in this Action whose functions require access to the information;

                (c) Outside Counsel of Record for Defendants, including any attorneys,

paralegals, and other professional personnel (including support and IT staff) that such outside

counsel assigns to this Action whose functions require access to the information;

                (d) outside vendors or service providers (such as copy-service providers, outside

court reporters retained for depositions, and document-management consultants) retained by a

Party to assist that Party in this Action provided that they shall first execute an Agreement

Concerning Confidentiality in the form of Appendix A attached hereto;
                                             11
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 12 of 22 PageID #: 140



               (e) any mediator, arbitrator, or special master that the Parties engage in this

Action or that this Court appoints;

               (f) persons who are authors, addressees, and recipients of the document, to the

extent they have previously had lawful access to the document disclosed or to be disclosed; or,

in a deposition, persons for whom counsel for Plaintiff or Defendants believes in good faith

previously received or had access to the document, unless the person indicates that he or she did

not have access to the document;

               (g) any person retained by a Party to serve as a testifying or consulting expert in

this Action, including employees of the firm with which the expert or consultant is associated or

independent contractors who assist the expert’s work in this Action, provided that they shall

first execute an Agreement Concerning Confidentiality in the form of Appendix A attached

hereto; and

               (h) outside trial consultants (including, but not limited to, graphics consultants)

provided that they shall first execute an Agreement Concerning Confidentiality in the form of

Appendix A attached hereto.

       12. In-House Confidential Information may be disclosed to the persons identified in

Paragraph 11(a)-(h) and the in-house counsel identified in Paragraph 1(g), along with any

paralegals and other professional personnel (including support and IT staff) assisting in-house

counsel in this Action that require access to the information provided that they shall first

execute an Agreement Concerning Confidentiality in the form of Appendix A attached hereto.




                                                12
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 13 of 22 PageID #: 141



       13. Counsel for the Party making the disclosure must retain the original of the

Agreement Concerning Confidentiality in the form of Appendix A attached hereto for a period

of at least one year following the final resolution of this Action.

       14. Each individual described in paragraphs 11 and 12 of this Order to whom

information designated as “Confidential” or “In-House Confidential” is disclosed must not

disclose such information to any other individual, except as provided in this Order.

       15. Nothing in this Order prevents Plaintiff, subject to taking appropriate steps to

preserve the confidentiality of such information, from disclosing such information designated as

“Confidential” or “In-House Confidential” (i) in the course of any other legal proceeding in

which the U.S. Department of Justice is a party; (ii) for the purpose of securing compliance with

a Final Judgment in this Action; or (iii) for law enforcement purposes.

       16. Nothing in this Order:

               (a) limits a Protected Person’s use or disclosure of its own information

designated as “Confidential” or “In-House Confidential Information;”

               (b) prevents disclosure of Confidential or In-House Confidential Information

with the consent of the Protected Person who designated the material;

               (c) prevents disclosure by a Party of Confidential or In-House Confidential

Information (i) that is or has become publicly known through no fault of that Party; (ii) lawfully

acquired by or known to that Party independent of receipt during the Investigation or in

discovery in this Action; (iii) previously produced, disclosed and/or provided to that Party

without an obligation of confidentiality and not by inadvertence or mistake; or (iv) pursuant to

an order of court or as may be required by law; or


                                                13
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 14 of 22 PageID #: 142



                (d) prevents Plaintiff’s retention or use or disclosure of Investigation or

Litigation Materials outside the context of this Action to the extent permitted by applicable law

or regulation governing such pre-complaint discovery including the Hart-Scott-Rodino Act, 15

U.S.C. § 18a, and the Antitrust Civil Process Act, 15 U.S.C. §§ 1311-14, or for law enforcement

purposes, or as required by law, court order or regulation.

E.     Use of Designated “Confidential” or “In-House Confidential Information” in This
Action

        17. If any documents, testimony, or other materials designated under this Order as

“Confidential” or “In-House Confidential Information” are included in any pleading, motion,

exhibit, or other paper to be filed with the Court, the Party seeking to file must file such

Confidential or In-House Confidential Information under seal, in accordance with District of

Delaware Local Rule 5.1.3. This Order hereby grants the Parties leave to file such properly

designated Confidential or In-House Confidential Information under seal. For any document

filed under seal pursuant to this Order, the filing Party shall within 14 days file with the Court a

public version of the document with the Confidential or In-House Confidential Information

redacted. Nothing in this Order shall restrict the Parties or any interested member of the public

from challenging the filing of any Confidential or In-House Confidential Information under

seal.

        18. Nothing in this Order shall be construed to affect the use of any document, material,

or information at any trial or hearing. A Party that intends to present or that anticipates that

another Party may present Confidential or In-House Confidential Information at a hearing or

trial shall bring that issue to the Court’s and Parties’ attention by motion or in a pretrial

memorandum without disclosing the Confidential or In-House Confidential Information. The

                                                 14
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 15 of 22 PageID #: 143



Court may thereafter make such orders as are necessary to govern the use of such documents or

information at trial.

        19. All Confidential or In-House Confidential Information produced by a Party or a

non-Party as part of this proceeding shall be used solely for the conduct of this Action and shall

not be used for any business, commercial, competitive, personal, or other purpose, except as

described in paragraphs 15 and 16.

F.      Other Proceedings

        20. By entering this order and limiting the disclosure of information in this case, the

Court does not intend to preclude another court from finding that information may be relevant

and subject to disclosure in another case. Any Person subject to this Order who becomes subject

to a motion to disclose another Person’s information designated “Confidential” or “In-House

Confidential” pursuant to this Order shall promptly notify that Person of the motion so that the

Person may have an opportunity to appear and be heard on whether that information should be

disclosed.

G.      Procedures upon Termination of This Action

        21. The obligations imposed by this Order survive the termination of this Action unless

the Court, which shall retain jurisdiction to resolve any disputes arising out of this Order, orders

otherwise. Within 90 days after the expiration of the time for appeal of an order, judgment, or

decree terminating this Action, all persons having received information designated as

“Confidential” or “In-House Confidential Information” must either make a good faith effort to

return such material and all copies thereof to the Protected Person (or the Protected Person’s

counsel, if applicable) that produced it, or destroy or delete all such Confidential or In-House


                                                15
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 16 of 22 PageID #: 144



 Confidential Information and certify that fact in writing to the Protected Person (or the

 Protected Person’s counsel, if applicable). Counsel for the Parties will be entitled to retain court

 papers, deposition and trial transcripts and exhibits, and work product, provided that the Parties

 and their counsel do not disclose the portions of court papers, deposition transcripts, exhibits, or

 work product containing Confidential or In-House Confidential Information to any Person

 except pursuant to court order or agreement with the Protected Person that produced the

 Confidential or In-House Confidential Information or as otherwise permitted herein. All

 Confidential or In-House Confidential Information returned to the Parties or their counsel by the

 Court likewise must be disposed of in accordance with this paragraph. Nothing in this

 paragraph, however, restricts the rights of the Parties under paragraphs 15 or 16 of this Order.

 H.     Right to Seek Modification

        22. Nothing in this Order limits any Person, including members of the public, a Party or

 a Protected Person, from seeking further or additional protections of any of its materials or

 modification of this Order upon motion duly made pursuant to the Rules of this Court,

 including, without limitation, an order that certain material not be produced at all or is not

 admissible evidence in this Action or any other proceeding.

I.      The Privacy Act

        23. Any order of this Court requiring the production of any document, information, or

transcript of testimony constitutes a court order within the meaning of the Privacy Act, 5 U.S.C.

§ 552a(b)(11).

J.      Persons Bound by This Order




                                                 16
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 17 of 22 PageID #: 145



        24. This Order shall be binding on the Parties to this Action, their attorneys, and their

successors, personal representatives, administrators, assigns, parents, subsidiaries, divisions,

affiliates, employees, agents, retained consultants and experts, and any persons or organizations

over which they have direct control.




                                                 17
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 18 of 22 PageID #: 146



AGREED TO:

By Counsel for the Plaintiff United States:


/s/ Laura Hatcher                                  /s/ Vittorio Cottafavi
LAURA HATCHER (#5098)                              JULIE ELMER
Chief, Civil Division                              VITTORIO COTTAFAVI
United States Attorney’s Office                    JONATHAN SILBERMAN
District of Delaware                               United States Department of Justice
1313 N. Market Street, Suite 400                   450 5th Street N.W., Suite 8000
Wilmington, DE 19801                               Washington D.C. 20530
Tel: (302) 573-6277                                Tel: (202) 598-8332
Email: Laura.Hatcher@usdoj.gov                     Email: Vittorio.Cottafavi@usdoj.gov




                                              18
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 19 of 22 PageID #: 147



By Counsel for Defendants Sabre Corp. and Sabre GLBL Inc.

/s/ Joseph O. Larkin
JOSEPH O. LARKIN (#4883)
Skadden, Arps, Slate Meagher & Flom LLP
920 N. King Street
P.O. Box 636
Wilmington, DE 19801
Tel: (302) 651-3124
Email: Joseph.Larkin@skadden.com

STEVEN C. SUNSHINE
TARA L. REINHART
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, NW
Washington, D.C. 200005



By Counsel for Defendants Farelogix Inc. and Sandler Capital Partners V, L.P.

/s/ Daniel A. Mason
DANIEL A. MASON (#5206)
500 Delaware Avenue, Suite 200
Post Office Box 32
Wilmington, DE 19899-0032
Tel: (302) 655-4410
Email: dmason@paulweiss.com

KENNETH A. GALLO
JONATHAN S. KANTER
JOSEPH J. BIAL
DANIEL J. HOWLEY
Paul, Weiss, Rifkind, Wharton & Garrison LLP
20001 K Street, N.W.
Washington, D.C. 20006




                                                               19
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 20 of 22 PageID #: 148



SO ORDERED:

Dated this ___ day of __________, 2019



                                          ___________________________________
                                          HONORABLE LEONARD P. STARK
                                          UNITED STATES DISTRICT JUDGE




                                                    20
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 21 of 22 PageID #: 149



                                            APPENDIX A


 UNITED STATES OF AMERICA,

                            Plaintiff,                  Civil Action No. 1:19-CV-01548-LPS

                 v.

SABRE CORPORATION,
SABRE GLBL INC.,
FARELOGIX INC., and
SANDLER CAPITAL PARTNERS V, L.P.,

                            Defendants.




                      AGREEMENT CONCERNING CONFIDENTIALITY

         I,              , am employed by           as _______________________.

I hereby certify that:

    1. I have read the Protective Order entered in the above-captioned action, and understand its

terms.

    2. I agree to be bound by the terms of the Protective Order entered in the above-captioned

action. I agree to use the information provided to me only as explicitly provided in this

Protective Order.

    3. I understand that my failure to abide by the terms of the Protective Order entered in the

above-captioned action will subject me, without limitation, to civil and criminal penalties for

contempt of Court.

    4. I submit to the jurisdiction of the United States District Court for the District of Delaware

solely for the purpose of enforcing the terms of the Protective Order entered in the
Case 1:19-cv-01548-LPS Document 24 Filed 09/10/19 Page 22 of 22 PageID #: 150



above-captioned action and freely and knowingly waive any right I may otherwise have to object

to the jurisdiction of said Court.


                                       ______________________________
                                       SIGNATURE

                                       ______________________________
                                       DATE
